USCA11 Case: 19-14868    Date Filed: 12/09/2020    Page: 1 of 3



                                                          [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14868
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:18-cv-02996-MSS,
                     Bkcy. No. 8:17-bk-03597-MGW


In re: NIHAN FINANCIAL, LLC,

                                                             Debtor.
______________________________________________________________

CHITTRANJAN THAKKAR,

                                                            Plaintiff-Appellant,

                                  versus

GOOD GATEWAY, LLC,
SEG GATEWAY, LLC,

                                                          Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________
                           (December 9, 2020)
          USCA11 Case: 19-14868        Date Filed: 12/09/2020    Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge, JORDAN and GRANT, Circuit Judges.

PER CURIAM:

      Chittranjan Thakkar, a member of the debtor, appeals pro se the dismissal of

his appeal from the approval of a settlement agreement by the bankruptcy court.

Thakkar argues that the district court erred in determining that he lacked standing

as a “person aggrieved” to appeal the order approving the settlement agreement

because he owned equity in the debtor entity. He also argues that the bankruptcy

court abused its discretion and denied him due process by denying his request for a

continuance to obtain new counsel after his former counsel withdrew and that the

bankruptcy court erred in approving the settlement agreement. We affirm.

      “To have standing, a plaintiff must show: (1) he has suffered an injury in fact

that is (a) concrete and particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) the injury is fairly traceable to conduct of the defendant; and (3) it

is likely, not just merely speculative, that the injury will be redressed by a

favorable decision.” Kelly v. Harris, 331 F.3d 817, 819-20 (11th Cir. 2003). The

injury requirement “serves to distinguish a person with a direct stake in the

outcome of a litigation—even though small—from a person with a mere interest in

the problem.” Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1340 (11th Cir. 2014).

To determine whether a person has standing to appeal an order of a bankruptcy

court, we apply the “person aggrieved” standard. Atkinson v. Ernie Haire Ford,


                                           2
          USCA11 Case: 19-14868         Date Filed: 12/09/2020    Page: 3 of 3



Inc. (In re Ernie Haire Ford, Inc.), 764 F.3d 1321, 1325 (11th Cir. 2014), cert.

denied, 136 S. Ct. 104 (2015). Under that standard, a person has standing to appeal

only when he is “directly, adversely, and pecuniarily affect[ed] by a bankruptcy

court’s order.” Id.; see also Fisher Island Ltd. v. Solby+Westbrae Partners (In re

Fisher Island Investments, Inc.), 778 F.3d 1172, 1195-96 (11th Cir. 2015). A party

is not “aggrieved” when the bankruptcy court’s order causes only indirect harm to

the party’s asserted interest. See In re Ernie Haire Ford, Inc., 764 F.3d at 1326

(holding that former creditor was not a “person aggrieved” because he was merely

an adversary defendant with an interest in avoiding liability to the estate).

      The district court did not err when it dismissed Thakkar’s appeal. Thakkar

lacks standing because he was not aggrieved by approval of the settlement

agreement. He was not a party to the settlement agreement, and so it did not

compromise or affect his rights or liabilities. The approval of the agreement only

indirectly affected his pecuniary interest in the debtor, if at all. See, e.g., In re AFY,

Inc., 733 F.3d 791, 793 (8th Cir. 2013) (holding that shareholders of debtor were

not persons aggrieved entitled to appeal denials of objections to claims). And

because Thakkar lacks standing to appeal, we need not address his other

arguments.

      AFFIRMED.




                                            3